DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/30/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-11, and 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preserving Mycobacterium tuberculosis in a biological sample at ambient temperature utilizing BD2 buffer; Variants 1 and 2 of BD2; or BD4, and preserving Bacillus anthracis spores in a biological sample at ambient temperature in BD2 buffer, does not reasonably provide enablement for preserving any pathogenic bacteria comprising one or more species of Mycobacterium and/or one or more species of Bacillus utilizing the vast genus of stabilization compositions recited by the instant claims. The specification does not enable any person skilled in the art to which it use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Here, the instant claims, as amended, are broadly drawn to:
A method for preserving viable hardy bacteria in a biological sample at ambient temperature, comprising contacting the biological sample with a stabilization composition to form a mixture, and storing the mixture at ambient temperature, wherein the stabilization composition comprises a chelating agent, a denaturing agent, an inorganic salt and has a pH between 6 and 11, wherein the hardy bacteria are pathogenic bacteria comprising one or more species of Mycobacterium and/or one or more species of Bacillus, the denaturing agent is an anionic detergent or a nonionic detergent, the inorganic salt comprises lithium chloride, lithium bromide, lithium iodide, lithium acetate, or any combination thereof, the chelating agent is ethylene glycol tetraacetic acid (EGTA), (2-Hydroxyethyl)ethylenediaminetriacetic acid (HEDTA), diethylene triamine pentaacetic acid (DTPA), nitrilotriacetic acid (NTA), ethylenediaminetriacetic acid (EDTA), cyclohexanediaminetetraacetic acid (CDT A), N,N-bis( carboxymethyl)glycine, citrate anhydrous, sodium citrate, calcium citrate, ammonium citrate, ammonium bicitrate, citric acid, diammonium citrate, ferric ammonium citrate, lithium citrate, or any 

The level of skill in the art is extremely high, and would include, e.g., Ph.D. level scientists. 
Stark et al (US 6,350,578, prior art of record) teaches compositions comprising chelating agents, denaturing agent, and inorganic salts, having a pH between 6 and 11, are actually used to extract dsDNA from hardy bacteria. (Column 5, lines 1-34). Likewise, Mock (US 6,979,449, prior art of record) teaches proteins from Bacillus anthracis spores are solubilized with buffers comprising EDTA (a chelating agent) and SDS (a denaturing agent). (Example 5, § 5.1.2). As such, the prior art does not offer predictability that hardy bacteria in a biological sample can be preserved utilizing using the innumerable genus of stabilization compositions encompassed by the instant claims. Moreover, Drocourt et al (US 2004/0043453, prior art of record) teaches hardy bacteria broadly encompass broad genera and species of bacteria, including the genus Clostridium, the genus Bacillus (e.g., Bacillus anthracis, Bacillus subtilis, etc.) the genus Mycobacterium (e.g., Mycobacterium phlei), etc. (¶ 0050). 
The instant claims, as amended, are drawn to preserving a vast, diverse number of bacteria encompassing the entire genera of Mycobacterium and Bacillus utilizing nebulous stabilization compositions. In contrast, the instant specification only exemplifies and reduces to practice preservation of Mycobacterium tuberculosis utilizing, with varying degrees of success, very specific Sample Transport Chemistry (STC) compositions: 1) BD2 buffer; Variants 1 and 2 of BD2; and BD4. (Table 13). Likewise, the instant specification only exemplifies and reduces to practice preservation of Bacillus anthracis spores in BD2 buffer. (Example 8).

Taken together, specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Response to Arguments
Applicant’s arguments filed 04/30/2021 have been fully considered but they are not persuasive. On page 9 of the Response, Applicant urges “Drocourt does not evidence any lack of enablement of the presently claimed methods.” As discussed above, Drocourt teaches hardy bacteria broadly encompass vast genera and species of bacteria, including the, the genus Bacillus (e.g., Bacillus anthracis, Bacillus subtilis, etc.) and the genus Mycobacterium (e.g., Mycobacterium phlei), etc. (¶ 0050). The instant claims, as amended, are drawn to preserving a vast, diverse number of bacteria encompassing the entire genera of Mycobacterium and Bacillus utilizing nebulous stabilization compositions. In contrast, the instant specification only exemplifies and reduces to practice preservation of Bacillus anthracis and Mycobacterium tuberculosis. 
On pages 9-10 of the Response, Applicant urges “there can be no conclusions drawn from the teachings of Stark regarding the ability of the compositions disclosed therein to preserve hardy bacteria in a biological sample at ambient temperature, and the results obtained by Stark are not reflective of the predictability of the presently claimed.” As discussed in detail above, Stark teaches compositions comprising chelating agents, denaturing agent, and inorganic 
On page 10 of the Response, Applicant urges “the compositions used by Mock to solubilize the proteins from the spore are outside the scope of the compositions as defined in the present claims.” Applicant further urges “it appears from the teachings of Mock that the spores used by Mock are rendered non-viable (‘killed’) prior to use.” 
As discussed above, Mock teaches proteins from Bacillus anthracis spores are solubilized with buffers comprising EDTA (a chelating agent) and SDS (a denaturing agent). The instant claims are drawn to a vast genus of innumerable permutations of denaturing agents, inorganic salts, chelating agents, etc. Mock serves as evidence that such compositions were utilized in the prior art to, e.g., solubilize proteins from Bacillus anthracis spores instead of persevering the hardy bacteria; i.e., the compositions were utilized as solubilization buffers instead of a preservation composition. As such, Mock serves as evidence of unpredictability because the composition taught by Mock would not preserve hardy bacteria. Stated another way, Mock evidences it would not be predicable to persevere hardy bacteria in a composition that would solubilize the proteins on the hardy bacteria.
On page 10 of the Response, Applicant urges that the claims are not directed broadly to ‘chelating agents, denaturing agents, and inorganic salts.’” Rather, Applicant urges the instant claims encompass:

    PNG
    media_image1.png
    541
    1523
    media_image1.png
    Greyscale

This, however, constitutes a vast genus comprising innumerable permutations of compounds. In contrast, as discussed above, the instant specification only exemplifies and reduces to practice the use of highly specific Sample Transport Chemistry (STC) compositions (e.g., BD2 buffer; Variants 1 and 2 of BD2; and BD4) with varying degrees of success; i.e., even Applicant’s exemplary embodiments are unpredictable. 
	On page 10 of the Response, Applicant urges “the application exemplifies that methods employing compositions comprising chelating agents such as CDTA and EDTA perform well in preserving viable hardy bacteria and recovering high molecular weight DNA from the sample.” Applicant further urges “CDTA and EDTA have considerably different activities as chelating agents, and CDT A binds most metals 200 to 4,000 times more tightly than EDTA” and despite the differences between CDTA and EDTA, stabilizing compositions containing each of these chelating agents have been exemplified in the present application to have utility in the methods as presently claimed.”
	However, instant claim 1, e.g., does not require CDTA and/or EDTA. Instant claim 1 broadly encompasses other chelating agents, including N,N-bis( carboxymethyl)glycine, citrate anhydrous, sodium citrate, calcium citrate, ammonium citrate, ammonium bicitrate, citric acid, diammonium citrate, ferric ammonium citrate, lithium citrate, etc. The instant specification does 
On page 12 of the Response, “Applicant notes that a Communication has been received in respect of the corresponding European patent application indicating the patentability of the pending European claims, which are broader than the claims of the current application as presently amended.” As Applicant correct notes “the USPTO is not bound by decisions of other patent offices.” The instant application is not in condition for allowance under United States patent law, i.e., 35 U.S.C. § 112(a), for the reasons set forth above. 
Conclusion
NO CLAIMS ARE ALLOWED
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651